                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

BRITTANY ALLISON,

       Plaintiff,

vs.                                               Civ. No. 18-401 KG/SCY

THE CITY OF FARMINGTON,
FARMINGTON POLICE DEPARTMENT,
STEVEN HEBBE, in his individual capacity, AND
BRIAN JOHNSTON, in his individual capacity,

       Defendants.

                     SUMMARY JUDGMENT ON COUNTS IV AND V

       Having granted Defendants’ Motion for Summary Judgment as to All 42 U.S.C. § 1983

Counts of Plaintiff’s Complaint (Doc. 51) by a Memorandum Opinion and Order entered

contemporaneously with this Summary Judgment on Counts IV and V,

       IT IS ORDERED that

       1. summary judgment is entered in favor of Defendants City of Farmington, Farmington

Police Department, Steven Hebbe, and Brian Johnston on Counts IV and V of the Complaint

(Doc. 1); and

       2. Count IV and V are dismissed with prejudice.




                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
